Title: From Thomas Jefferson to James Madison, 22 January 1797
From: Jefferson, Thomas
To: Madison, James


                    
                        Jan. 22. 97.
                    
                    Yours of the 8th. came to hand yesterday. I was not aware of any necessity of going on to Philadelphia immediately, yet I had determined to do it, as a mark of respect to the public, and to do away the doubts which have spread that I should consider the second office as beneath my acceptance. The journey indeed for the month of February is a tremendous undertaking for me, who have not been seven miles from  home since my resettlement. I will see you about the rising of Congress: and presume I need not stay there a week. Your letters written before the 7th. of Feb. will still find me here. My letters inform me that Mr. A. speaks of me with great friendship, and with satisfaction in the prospect of administering the government in concurrence with me. I am glad of the first information, because tho’ I saw that our antient friendship was affected by a little leaven produced partly by his constitution, partly by the contrivance of others, yet I never felt a diminution of confidence in his integrity, and retained a solid affection for him. His principles of government I knew to be changed, but conscientiously changed. As to my participating in the administration, if by that be meant the executive cabinet, both duty and inclination will shut that door to me. I cannot have a wish to see the scenes of 93. revived as to myself, and to descend daily into the arena like a gladiator to suffer martyrdom in every conflict. As to duty, the constitution will know me only as the member of a legislative body: and it’s principle is that of a separation of legislative executive and judiciary functions, except in cases specified. If this principle be not expressed in direct terms, yet it is clearly the spirit of the constitution, and it ought to be so commented and acted on by every friend to free government. I sincerely deplore the situation of our affairs with France. War with them and consequent alliance with Great Britain will completely compass the object of the Executive from the commencement of the war between France and England, taken up by some of them from that moment, by others more latterly. I still however hope it will be avoided. I do not believe Mr. A. wishes war with France. Nor do I believe he will truckle to England as servilely as has been done. If he assumes this front at once and shews that he means to attend to self respect and national dignity with both the nations, perhaps the depredations of both on our commerce may be amicably arrested. I think he should begin first with those who first began with us, and by an example on them acquire a right to redemand the respect from which the other party has departed.—I suppose you are informed of the proceeding commenced by the legislature of Maryland to claim the South branch of Patowmac as their boundary, and thus, of Albemarle now the central county of the state, to make a frontier. As it is impossible upon any consistent principles and after such a length of undisturbed possession that they can expect to establish their claim, it can be ascribed to no other than an intention to irritate and divide, and there can be no doubt from what bow the shaft is shot. However let us cultivate Pennsylvania and we need not fear the universe. The assembly have named me among those who are to manage this controversy. But I am so averse to motion and contest, and the other members are so fully equal to the business  that I cannot undertake to act in it. I wish you were added to them. Indeed I wish and hope you may consent to be added to our assembly itself. There is no post where you can render greater services without going out of your state. Let but this block stand firm on it’s basis and Pennsylvania do the same, our union will be perpetual and our general government kept within the bounds and form of the constitution. Adieu affectionately.
                